United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2055
                                    ___________

Darrell Wayne Clifford,                   *
                                          *
              Appellant,                  *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the
Robert D. Ecoffey, Superintendent,        * District of South Dakota.
United States Department of the           *
Interior, Bureau of Indian Affairs, Pine *       [UNPUBLISHED]
Ridge Indian Agency, Pine Ridge,          *
South Dakota,                             *
                                          *
              Appellee.                   *
                                     ___________

                          Submitted: February 12, 2001
                              Filed: February 14, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      South Dakota inmate Darrell Clifford appeals from the district court’s1 28 U.S.C.
§ 1915e(2)(B)(i) pre-service dismissal of his 42 U.S.C. § 1983 complaint. After careful
review of the record, we agree with the district court that Clifford’s complaint was


      1
       The HONORABLE RICHARD H. BATTEY, United States District Judge for
the District of South Dakota.
frivolous. See West v. Atkins, 487 U.S. 42, 48 (1988). Accordingly, we affirm. See
8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-